Citation Nr: 1014574	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-26 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a tremor condition 
affecting the right hand, to include as secondary to service 
connected post traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent disabling 
for service connected post traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION


The veteran served on active duty from May 1951 to February 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2007 from the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges entitlement to a rating in excess of 50 
percent for PTSD.  He also alleges that he has a tremor 
condition affecting his hands that is secondary to his 
service-connected PTSD.  He further alleges entitlement to 
TDIU.  Presently his lone service-connected disability is his 
PTSD.

A review of the evidence reflects that remand is necessary to 
properly adjudicate all issues.  Regarding the PTSD, the 
Board notes that the Veteran was last examined to address the 
severity of this condition in May 2007, nearly 3 years ago.  
Since that time there is evidence, including VA treatment 
records and lay statements, that suggest that his PTSD 
symptoms may have worsened since this last examination.  
However the evidence currently of record is not sufficient 
upon which to grant an increased rating.  His representative 
also pointed to such worsening in the February 2010 brief.  
Thus a VA examination is necessary to address the current 
severity of his PTSD, and current records of treatment if 
any, should be obtained, as the most recent records were 
received in April 2009.

Regarding the claimed tremor condition, the Board finds that 
the evidence regarding the etiology of this is inadequate to 
afford proper adjudication of this claim.  The December 2006 
VA neurological examination failed to provide an etiology 
opinion regarding the condition, which was diagnosed as 
essential tremors versus postural tremor.  However this 
examination is noted to have given a history of the Veteran 
reporting that the tremors worsens when he has flashbacks and 
improves when he is calmer.  This raises the possibility of 
aggravation of the tremor condition, which must be further 
addressed.  The Court has also held that service connection 
can be granted for disability that is aggravated by a 
service-connected disability and that compensation can be 
paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 

The Board does note that the examiner who conducted the VA 
examination for PTSD in May 2007, did provide a negative 
opinion as to the etiology of the tremor condition, stating 
that based on review of the neurological examination, it was 
less likely than not that the tremor was due to PTSD.  
However the examiner who gave this opinion is noted to be a 
PhD with a specialty in psychology, not a neurologist.  There 
is also no opinion of record regarding possible aggravation 
of the tremors by PTSD.  Thus a VA examination by an 
appropriate specialist is necessary to provide an etiology 
opinion regarding the etiology of the tremors, to include 
whether it is being caused or aggravated by his PTSD.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).

Finally, the Board notes that the issue of entitlement to 
TDIU is inextricably intertwined with the pending issues.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  Thus 
adjudication of this matter is deferred pending the outcome 
of the increased rating issues from this appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AOJ should request the Veteran to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to diagnosis and 
treatment for his PTSD and tremors 
affecting his right hand, since VA records 
were received in April 2009.  The Veteran 
should provide all necessary written 
releases for these records.  If any of the 
identified records cannot be obtained, the 
AOJ should notify the Veteran of such and 
describe the efforts used in requesting 
these records.  

2.  After completion of the above, the AOJ 
should schedule the Veteran for a VA 
psychiatric examination, by a 
psychiatrist, to determine the nature and 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner for review before the 
examination.  Detailed clinical findings 
should be reported in connection with the 
evaluation.  The examiner should report a 
global assessment of functioning (GAF) 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) and an explanation of what the 
assigned score represents.  In addition, 
the examiner should state an opinion as to 
the degree of social and industrial 
inadaptability caused by the service-
connected PTSD.

3.  Thereafter, the AOJ should schedule 
the Veteran for a neurological disorders 
examination, conducted by an appropriate 
specialist, to determine the nature and 
etiology of the Veteran's tremor condition 
affecting his right hand.  The claims 
folder must be made available to the 
examiner prior to the examination, and the 
examiner should acknowledge such review of 
the pertinent evidence in the examination 
report.  All indicated studies should be 
performed and all manifestations of 
current disability should be described in 
detail.  The examiner should address the 
following:

(a) Does the Veteran have any current, 
chronic Veteran's tremor condition 
affecting his right hand?  If so, is it at 
least as likely as not (i.e., at least a 
50/50 probability) that any such 
disability began in service or was the 
result of any incident in service?  

(b)  If any tremor condition affecting the 
right hand did not begin in, nor was 
caused by active service, the examiner 
should provide an opinion as to whether is 
it at least as likely as not (i.e., at 
least a 50/50 probability) that any such 
disability is being caused or aggravated 
by the Veteran's service connected PTSD.   

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  Following completion of the above, the 
RO should re-adjudicate the Veteran's 
claims for service connection for a tremor 
condition affecting the right hand as 
secondary to PTSD, an increased rating for 
PTSD, and entitlement to TDIU.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



